IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

GEORGE E. ENGSTROM AND                            No. 74200-1-1
JOHN E. STOCKWELL,

               Appellants,                        UNPUBLISHED OPINION




MICROSOFT CORPORATION,
                                                  FILED:      FEB 1 6 2016
               Respondent.


       Per Curiam — Appellants George Engstrom and John Stockwell appeal the trial

court order dismissing their claims for wrongful discharge. Appellants and respondent

Microsoft Corporation have filed a joint motion to reverse the trial court's decision in light

of Rose v. Anderson Hav & Grain, 184 Wash. 2d 268, 358 P.3d 1139 (2015), Becker v.

Cmtv. Health Svs.. Inc., 184 Wash. 2d 252, 359 P.3d 746 (2015), and Rickman v. Premera

Blue Cross, 184Wn.2d 300, 358 P.3d 1153 (2015). The motion is granted.

Accordingly, the trial court's decision is reversed and the matter remanded for further

proceedings.                                                                           ^

       Reversed and remanded.                                                          ~"




                                           FOR THE COURT:




                                                I^ i